                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


 WEBSTER BANK, N.A., a national
 banking association,

 Plaintiff,                                      Case No. 16-cv-2522

 v.                                              Judge Mary M. Rowland

 PIERCE & ASSOCIATES, P.C.,

 Defendant.


                    MEMORANDUM OPINION AND ORDER

      Plaintiff Webster Bank, N.A. (“Webster”) is suing Defendant Pierce &

Associates, P.C. (“Pierce”) for legal malpractice under Illinois law, asserting that

Defendant negligently handled a suit-on-note claim against Kristen Jasinski. Before

the Court is Webster’s motion in limine for an order precluding Pierce’s expert, Robert

Markoff (“Markoff”), from testifying (1) that the Illinois Single Refiling Rule did not

apply to the underlying Jasinski cases or was unsettled at the time, (2) that

Thompson Coburn LLP (“Thompson Coburn”), as successor counsel, mishandled the

underlying Jasinski case, and (3) that the standard of care is reduced in “high volume

collection practice.” (Dkt. 205) For the reasons that follow, Plaintiff’s motion [205] is

granted in part and denied in part. Markoff may testify consistent with this opinion.

                                   BACKGROUND

      The following facts are taken from the Court’s earlier summary judgment

ruling. (Dkt. 157) On March 8, 2006, Kristen Jasinski obtained a loan from Webster.

                                                                                       1
She eventually defaulted, and Webster sought to accelerate the loan and referred the

matter to Pierce. Pierce accepted Webster’s referral and filed a complaint against

Jasinski in the Circuit Court of Cook County, Illinois on February 16, 2010. Pierce

voluntarily dismissed the complaint on April 20, 2011.

      Pierce then filed a second, nearly identical lawsuit against Jasinski on June

19, 2012. That lawsuit was dismissed for want of prosecution on September 5, 2012.

Pierce successfully obtained an order vacating the dismissal for want of prosecution

on May 1, 2013. Ultimately, the second lawsuit was dismissed again for want of

prosecution on July 9, 2013. On September 9, 2013, Pierce filed a third lawsuit

against Jasinski. Jasinski moved to dismiss the third lawsuit on February 14, 2014

on the grounds that it violated the Illinois single refiling rule, 735 Ill. Comp. Stat.

Ann. 5/13-217.

      On January 31, 2014, Pierce filed a motion seeking to vacate the July 9, 2013

dismissal of the second lawsuit. The Circuit Court granted the motion on February

26, 2014 and, at the same time, granted Pierce’s oral motion to voluntarily dismiss

the second lawsuit without prejudice. Pierce did not inform Webster that the second

lawsuit was dismissed.

      Webster obtained new counsel, Thompson Coburn LLP, in April 2014 in an

attempt to vacate the dismissal of the second lawsuit and oppose Jasinski’s motion to

dismiss the third lawsuit. On July 11, 2014, the Circuit Court denied Thompson

Coburn’s motion to reinstate and vacate the dismissal, and granted Jasinski’s motion

to dismiss based on the Illinois single refiling rule. During this time, at least one



                                                                                     2
Pierce attorney was aware of the Illinois single refiling rule and knew that there were

no applicable exceptions. Later, in April 2016, Pierce acknowledged in a letter to the

Illinois Attorney Registration and Disciplinary Commission that the “case law was

clear about the inability to re-file a case after two voluntary dismissals.” (Dkt. 157, 4)

      Webster filed the instant legal malpractice action on February 23, 2016. This

Court denied Pierce’s motion for summary judgment on March 14, 2019. In doing so,

this Court analyzed the law for purposes of summary judgment and determined that

the Illinois single refiling rule applied to the three Jasinski lawsuits and that

Webster’s claim against Jasinski was no longer viable after Pierce’s unauthorized

dismissal of the second lawsuit on February 26, 2014 due to the Illinois single refiling

rule. (Dkt. 157, 7-9) The Court was unpersuaded by Pierce’s arguments that the law

on the single refiling rule was unsettled during the pertinent time but denied

summary judgment because the remaining inquiry “whether an attorney has

exercised the requisite level of care and skill in a particular case is a question of fact

to be determined by the jury.” (Dkt. 157, 9) (citing Kirkland & Ellis v. CMI Corp.,

1999 WL 92257, at *13 (N.D. Ill. Feb. 11, 1999)). The Court noted that the jury will

decide this question based on “expert testimony at trial.” (Dkt. 157, 10)

                                 LEGAL STANDARD

      Trial courts necessarily possess broad discretion to rule on evidentiary issues

before and during trial. See Dietz v. Bouldin, 136 S. Ct. 1885, 195 L. Ed. 2d 161 (2016).

The Federal Rules of Civil Procedure do not explicitly address motions in limine, but

power is inherently vested in district courts in order to ensure just, speedy, and



                                                                                        3
inexpensive dispute resolutions. Id.; see also Luce v. United States, 469 U.S. 38, 41 n.

4, 105 S. Ct. 460, 83 L. Ed. 2d 443 (1984) (“Although the Federal Rules of Evidence

do not explicitly authorize in limine rulings, the practice has developed pursuant to

the district court’s inherent authority to manage the course of trials.”). By defining

evidentiary boundaries, motions in limine both permit “the parties to focus their

preparation on those matters that will be considered by the jury,” id., and help ensure

“that trials are not interrupted midcourse for the consideration of lengthy and

complex evidentiary issues.” United States v. Tokash, 282 F.3d 962, 968 (7th Cir.

2002).

          However, during a trial, the presiding judge “is free, in the exercise of sound

judicial discretion, to alter a previous in limine ruling.” Luce, 469 U.S. at 41-42; see

also Ohler v. U.S., 529 U.S. 753, 758 n.3, 120 S. Ct 1851, 146 L. Ed. 2d 826 (2000)

(“[I]n limine rulings are not binding on the trial judge, and the judge may always

change [her] mind during the course of a trial.”).

                                            ANALYSIS

          Webster moves in limine to bar several opinions from Pierce’s expert, Markoff. 1

1. Illinois Single Refiling Rule

          Webster argues that Markoff should be precluded from testifying regarding the

Illinois Single Refiling Rule and First Midwest Bank v. Cobo. In particular, Webster

seeks an order precluding Markoff from arguing that the Illinois Single Refiling Rule

did not apply in the promissory note context, and that the application of the Illinois



1   Webster does not raise a challenge to Markoff under Daubert.

                                                                                        4
Single Refiling Rule was unclear or unsettled at the time Pierce handled the Jasinski

cases. Webster cites to this Court’s earlier summary judgment ruling for support,

which held as a matter of law that (1) the “Illinois single refiling rule applied with

equal force in the promissory note context,” (2) “[t]he conclusion that the [Jasinski]

lawsuits all arose from the same operative set of facts is inescapable under Illinois’

broad transactional test,” and (3) “Webster’s claims against Jasinski were no longer

viable due to the Illinois single refiling rule when Thompson Coburn replaced Pierce

in the litigation.” (Dkt. 157, 8-9)

       In response, Pierce argues that Webster misconstrues Markoff’s proposed

testimony. According to Pierce, Markoff intends to discuss Cobo only to demonstrate

the standard of care, and what reasonably careful lawyers would have known about

the Illinois Single Refiling Rule. (Dkt. 210 at 1). Pierce argues that Markoff should

be allowed to testify about the state of the law at the time of the alleged malpractice.

       The Court agrees with Pierce. The Court’s summary judgment ruling

specifically found that the “promissory note collection and litigation practice area is

simply not [one] of the areas of law ingrained in the collective knowledge of

laypersons. Therefore, the question of fact regarding the applicable standard of care

and whether Pierce breached that standard is one reserved for expert testimony at

trial.” (Dkt. 157, 10). Markoff is permitted to describe that practice area, during the

pertinent time period, to the jurors. He is permitted to testify to his opinion about

what a reasonably careful lawyer would have done under similar circumstances at

that time. However, given the Court’s summary judgment ruling, Markoff may not



                                                                                      5
testify that the Illinois Single Refiling Rule did not apply to the Jasinski cases. This

Court, as well as the Circuit Court of Cook county, have both already concluded that

the rule applied to the Jasinski matter. Markoff may testify as to his experience in

the field of collections and his understanding of the Illinois Single Refiling Rule

during the pertinent time period. He may also cite Cobo to the extent it’s relevant to

the standard of care. Further, Markoff can testify that he, personally, had not heard

of the rule until recently. (Dkt. 206, Ex. 2, 83:2-4) (“I’ve been doing this for 42 years,

and this rule has only reared its head for the first time in my practice in the last six

months and in this particular case.”)

2. Thompson Coburn’s Involvement

       In his report, Markoff states that Thompson Coburn deviated from the

standard of care in its handling of the Jasinski cases. Webster requests the Court to

bar Markoff from making any statements regarding Thompson Coburn’s

involvement. This request is granted. First, this case is about Pierce’s conduct and

whether its lawyers breached a duty owed to Plaintiff. Thompson Coburn’s conduct

is irrelevant to this inquiry.

       Pierce counters that Thompson Coburn’s involvement is essential to its two

affirmative defenses and to the question of damages.          In response to Webster’s

complaint, Pierce presented two affirmative defenses, both based on Thompson

Coburn’s conduct as successor counsel: contributory negligence and failure to

mitigate. Pierce argues that the Court’s summary judgment ruling did not enter

judgment on the two affirmative defenses, and therefore it should be permitted to



                                                                                        6
present evidence on these affirmative defenses at trial. However, when the Court’s

summary judgment opinion determined that the Jasinski claims were not viable at

the time Thompson Coburn took over, it determined Pierce’s affirmative defenses

were moot. (Dkt. 157 at 11) Although the Court used the term “moot,” the opinion

clearly evidences an intent to strike the affirmative defenses. Pierce may not present

evidence that Webster either failed to mitigate or contributed to its loss via Thompson

Coburn. Accordingly, Markoff may not provide any testimony that Thompson Coburn

deviated from the standard of care by not having the Jasinski cases reinstated.

       The question for the jury is whether Pierce committed legal malpractice and

deviated from the standard of care. Thompson Coburn’s involvement in the

underlying Jasinski matter will not help the jury answer that question. The Court

bars Markoff from making any statements regarding Thompson Coburn’s

involvement. 2

3. Standard of Care in High-Volume Collection Practices

       Finally, Webster seeks an order precluding Markoff from testifying that the

standard of care is different for high-volume collection practices. Webster argues that

the standard of care remains the same, regardless of the type of law an attorney

practices or how many cases an attorney has. Pierce counters that Markoff will not

testify that the standard is reduced in high-volume collection practices—in fact,

Markoff’s deposition testimony states that the standard of care remains the same

regardless of practice area and volume of cases—but will instead provide context as


2 Webster is seeking $11,029.52 in attorneys’ fees for Thompson Coburn’s involvement in the Jasinski
lawsuit. Markoff does not opine on Thompson Coburn’s fees.

                                                                                                  7
to the nature and realities of high-volume collection practices in Cook County. The

Court finds nothing improper in Markoff’s proposed testimony regarding high-volume

collection practices or practicing in Cook County. The Court denies Webster’s motion

in limine in this regard.

                                  CONCLUSION

       For the reasons stated above, Plaintiff’s motion [205] is granted in part and

denied in part. Markoff may testify consistent with this opinion.


                                            E N T E R:


 Dated: February 20, 2020


                                            MARY M. ROWLAND
                                            United States District Judge




                                                                                  8
